COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-224-CR





CARLO ROBERT GARCIA	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Carlo Robert Garcia
’s court-appointed attorney previously filed with this court an 
Anders
 brief and a motion to withdraw as counsel of record.
 We have now received a letter from Garcia in which he states that it is “in my best interest and in the best interest of everyone concerned to cease this proceedure [sic] and get on with the process of seeking parole.”  We construe Garcia’s letter as a motion to withdraw his appeal.  The motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion to dismiss the appeal, dismiss the appeal, and deny as moot counsel’s motion to withdraw
.  
See
 Tex. R. App. P. 42.2(a), 43.2(f).



SUE WALKER

JUSTICE



PANEL:  WALKER, MCCOY, and MEIER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  May 6, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.